Case 2:20-cv-02902-GW-E Document 20 Filed 05/27/20 Page 1of3 Page ID #:387

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

CIVIL MINUTES—GENERAL
Case No. CV 20-2902-GW-Ex Date _May 27, 2020
Title Darnell Henley v. Walmart Stores, Inc. Page 1 of 3

 

 

Present: The Honorable GEORGE H. WU, UNITED STATES DISTRICT JUDGE

 

 

 

Javier Gonzalez None Present
Deputy Clerk Court Reporter
Attorneys Present for Plaintiff(s) Attorneys Present for Defendant(s)
None Present None Present

Proceedings: INCHAMBERS — RULING ON PLAINTIFF’S MOTION FOR REMAND
TO STATE COURT [13]

Darnell Henley (“Plaintiff”) filed suit in Los Angeles County Superior Court on January
28, 2019 against defendant Wal-Mart Stores, Inc. (“Defendant”). Defendant removed the case to
this Court on March 27, 2020 (i.e., over one year after the case was filed), asserting the existence
of diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1). Plaintiff now moves to remand the
action, and for an award of attorney’s fees. Defendant filed an Opposition, but Plaintiff filed no
Reply and thus offered no response to Defendant’s argument against the motion. The Court finds
that this motion can be resolved without the need for oral argument. Thus, the May 28, 2020
hearing is taken off-calendar.

In the motion, Plaintiff argues only that Defendant did not timely remove the action
because Defendant had notice of a sufficient amount-in-controversy well before the date
Defendant claimed in its Notice of Removal. Specifically, Plaintiff points to Defendant’s receipt
of records on February 22, 2019 — prior to Plaintiffs service of Defendant in this case, see Phillips
& Stevenson, RUTTER GROUP PRAC. GUIDE: FEDERAL CIV. PRO. BEFORE TRIAL (The
Rutter Group 2020) § 2:3323.5 (observing that precomplaint documents cannot constitute an “other
paper” eligible to trigger a removal period under 28 U.S.C. § 1446(b)(3)) — indicating that Plaintiff

 

CV-90 CIVIL MINUTES—GENERAL Initials of Deputy Clerk JG
Case 2:20-cv-02902-GW-E Document 20 Filed 05/27/20 Page 2 o0f3 Page ID #:388

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

CIVIL MINUTES—GENERAL
Case No. CV 20-2902-GW-Ex Date _May 27, 2020
Title Darnell Henley v. Walmart Stores, Inc. Page 2 of3

 

 

had been recommended for surgery.! In its Notice of Removal, Defendant asserted that a sufficient
amount-in-controversy was revealed only when Defendant received medical bills on March 11,
2020, from one of Plaintiff's medical providers, Israel P. Chambi, M.D., totaling approximately
$112,850. See Notice of Removal § 13; Declaration of Stephan Choo in Support of Notice of
Removal of Civil Action to United States District Court, Docket No. 1-1, § 10 & Exh. I;
Declaration of Stephan Choo in Support of Defendant’s Opposition to Motion to Remand, Docket
No. 18-1, § 11.

With the exception of severe or extreme cases, records reflecting the occurrence of a
surgery, in the absence of records reflecting the amount paid for that surgery, will not by
themselves automatically give a defendant a sufficient basis for proving the necessary amount-in-
controversy for diversity jurisdiction by the applicable preponde-rance of the evidence standard.
See, e.g., Tolentino v. Costco Wholesale Corp., No. 2:17-cv-02425-KJM-DB, 2018 WL 740134,
*2 (E.D. Cal. Feb. 7, 2018); Mitchell v. John Bean Techs. Corp., No. 17-cv-1213-WQH-RBB 2017
WL 4675628, *3 (S.D. Cal. Oct. 18, 2017); see also Chavez v. JPMorgan Chase & Co., 888 F.3d
413, 416 (9th Cir. 2018). Even if Defendant learned in November 2019 of facts indicating that the
type of surgery involved would cost approximately $100,000, see Declaration of Evan Blair,

Docket No. 13, § 15 & pg. 47 of 106, until Defendant learned whether Plaintiff (or Plaintiffs

 

! Despite noting in the motion that the case had been litigated over a year before removal, see Docket No.
13, at 4:5-7, 5:11-14, Plaintiff does not base this motion on the fact that Defendant removed the case over one year
after it was first filed. See 28 U.S.C. § 1446(c)(1) (“A case may not be removed under subsection (b)(3) on the basis
of jurisdiction conferred by section 1332 more than 1 year after commencement of the action, unless the district court
finds that the plaintiff has acted in bad faith in order to prevent a defendant from removing the action.”). That potential
basis for objecting to the removal has now been waived insofar as it was not raised by way of motion to remand within
30 days of Defendant’s removal of the action. See Smith v. Mylan Inc., 761 F.3d 1042, 1044-45 (9th Cir. 2014); 28
U.S.C. § 1447(c) (requiring remand motions based on defects “other than lack of subject matter jurisdiction” to be
filed within 30 days of notice of removal’s filing).

? This is not to say that defendants will not at least occasionally successfully remove in cases where a surgery
is pled as a basis for damages in a complaint without the exact amount of that surgery having been demonstrated yet.
But whether a defendant may do so (and do so successfully) is not the same question as whether a defendant must do
so within thirty days because the amount-in-controversy is staring the defendant in the face.

 

CV-90 CIVIL MINUTES—GENERAL Initials of Deputy Clerk JG
Case 2:20-cv-02902-GW-E Document 20 Filed 05/27/20 Page 30f3 Page ID #:389

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

CIVIL MINUTES—GENERAL
Case No. CV 20-2902-GW-Ex Date _May 27, 2020
Title Darnell Henley v. Walmart Stores, Inc. Page 3 of3

 

 

insurer) actually paid (or was expected to pay) that amount, the amount-in-controversy would not
be satisfied. See Howell v. Hamilton Meats & Provisions, Inc., 52 Cal.4th 541, 548 (2011). Thus,
in the absence of any indication from Plaintiff that Defendant had the necessary billing records

more than 30 days before Defendant removed the case, Plaintiff's motion for remand (and

accompanying request for attorney’s fees) is denied.

 

CV-90 CIVIL MINUTES—GENERAL Initials of Deputy Clerk JG
